Case 1:17-cv-07476-AT Document 21 Filed 08/07/20 Page 1of1

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
SECURITIES INVESTOR PROTECTION DOC #: ee
CORPORATION, DATE FILED: __ 8/7/2020

Plaintiff-Applicant,

-against- 17 Civ. 7476 (AT)

BERNARD L. MADOFF INVESTMENT ORDER
SECURITIES LLC,

Defendant.
In re:
BERNARD L. MADOFF,

Debtor.

 

IRVING H. PICARD, Trustee for the Liquidation
of Bernard L. Madoff Investment Securities LLC,

Plaintiff
-against-

ABN AMRO BANK NV. (presently known as
THE ROYAL BANK OF SCOTLAND, N.V.),

Defendant.
ANALISA TORRES, District Judge:

 

 

On June 30, 2020, the parties filed a letter informing the Court that the Second Circuit
vacated the judgment of the United States Bankruptcy Court for the Southern District of New
York at issue in this action, and remanded the case to the Bankruptcy Court, Jn re Picard, Tr.
for the Liquidation of Bernard L Madoff Inv. Sec. LLC, 917 F.3d 85 (2d Cir. 2019). ECF No.
20. In light of the Second Circuit’s decision and the issuance of its mandate, the parties
requested that the Court terminate this appeal. Jd. Accordingly, it is ORDERED that the appeal
is DISMISSED.

The Clerk of Court is directed to close this case.
SO ORDERED.

Dated: August 7, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
